               Case 3:20-cv-05896-MCR-EMT Document 2 Filed 10/21/20 Page 1 of 2


AO 440 (Rev. 06i12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of Florida

                   DAVID POSCHMANN,                             )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                 V.                             )       Civil Action No.   3:20cv5896-MCR/EMT
                                                                )
   RVC OUTDOOR DESTINATION RESORTS, LP,                         )
                                                                )
                                                                )
                                                                )
                           Defendant(v)                         )

                                                SUMMONS IN A CIVIL ACTION

           - dant's name an d a ddress) RVC OUTDOOR DESTINATION RESORTS, LP
To.. (.De·1en
                                        And rew Ca tes, G enera I pa rtner
                                        429 N. Main Street
                                        Memphis, TN 38103




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) -or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are:
                                 Drew M. Levitt, Esq.flee D. Sarkin, Esq.
                                 4700 NW Boca Raton Blvd., #302
                                 Boca Raton, Fl. 33431



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                            CLERK OF COURT


 Date:          10/21/2020                                                   /s/ Sylvia Williams, Deputy Clerk
                                                                                      Signature of Clerk or Deput)I Clerk
                    Case 3:20-cv-05896-MCR-EMT Document 2 Filed 10/21/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
